MR. JUSTICE ADAIR:
(dissenting)
In State ex rel. Great Northern Ry. Co. v. State Board of Equalization, Appeal No. 8766, 121 Mont. 583, 594, 194 Pac. (2d) 627, 633,-decided by a divided court, I concurred in the dissenting opinion of Mr. Justice Choate wherein it was cor*402rectly stated that “If claims of this sort are allowed there is no way whereby the inspectors for the board can determine the extent and amount of such losses. * # * If dealers desire to protect themselves against such losses they may do so by securing contracts of insurance but the State of Montana has not insured them against the loss of gasoline where they have paid the taxes.” In the dissent the case of Barnsdall Refining Corporation v. Ford, 194 Ark. 658, 109 S.W. (2d) 151, was also cited, holding that a gasoline manufacturer or dealer was not entitled to credit on taxes due on gasoline shipments into the state for the amount of taxes previously paid on gasoline. destroyed by it by loss in storage or by fire.
By a three to two decision, in Appeal No. 8766, supra, the district court was reversed and the cause remanded with directions. Thereafter on a second appeal in the same case, viz.: State ex rel. Great Northern Ry. Co. v. State Board of Equalization, Appeal No. 9056, 126 Mont. 187, 246 Pac. (2d) 220, I was required to recognize and yield to the inflexible rule that the majority opinion on the first appeal had become the law of that particular case and was controlling in both the district court and in this court so that further dissent in that particular action would be both futile and improper practice, the rule being as stated in the opinion on the second appeal, No. 9056, viz.:
“The previous decision of this court that the Great Northern Railway Company was entitled to a refund if other provisions of the law were met has become the law of the case. ‘It is an inflexible rule that our decision on a former appeal, whether right or wrong, is binding in the same action.’ Libin v. Huffine, 124 Mont. at pages 188, 189, 246 Pac. (2d) at page 221.
In my opinion this court’s decisions in appeals Nos. 8766 and 9056, supra, as well as the majority opinion on the appeal in the instant case are wrong and' contrary to the express *403statutes here controlling. These opinions will result in much mischief and injustice. Accordingly I dissent to the majority opinion herein as I did in the Great Northern Ry. Co., Appeal No. 8766, supra.